Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement of 12/15/2020 , as set forth in the Office action mailed on 11/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group I drawn to a coating layer and group II drawn to a method of coating is overcome.  Claim 24 , directed to method of forming a layer with the composition of claim 1 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Charles Yeomans on 1/13/2022.

The application has been amended as follows: 

1. (Currently Amended)	An electrodepositable coating composition comprising:
a binder comprising a film-forming polymer comprising functional groups and a crosslinking agent comprising functional groups reactive with the functional groups of the film-forming polymer, wherein the film-forming polymer comprises a pH-dependent rheology modifier comprising the residue of a crosslinking monomer and/or a monoethylenically unsaturated alkylated alkoxylate monomer;
an electrochemically active material and/or an electrically conductive agent; and
an aqueous medium, 
wherein the pH-dependent rheology modifier comprises a crosslinked alkali-swellable rheology modifier comprising constitutional units comprising the residue of:
20 to 65% by weight of a monoethylenically unsaturated carboxylic acid;
20 to 80% by weight of a C1 to C6 alkyl (meth)acrylate monomer; and
0.1 to 3% by weight of a crosslinking monomer, based on the total weight of the
crosslinked alkali-swellable rheology modifier.  

2. (Cancelled)	

3. (Currently Amended)	The electrodepositable coating composition of Claim [[2]] 1, wherein a composition of water and the alkali-swellable rheology modifier at 4.25% by weight of the total composition has an increase in viscosity of at least 500 cps over an increase in pH value of 3 pH units 

4. (Cancelled)	

5. (Cancelled)	

6. (Cancelled)	





7. (Cancelled)	

8. (Currently Amended)	An electrodepositable coating composition comprising:
a binder comprising a film-forming polymer comprising functional groups and a crosslinking agent comprising functional groups reactive with the functional groups of the film-forming polymer, wherein the film-forming polymer comprises a pH-dependent rheology modifier comprising the residue of a crosslinking monomer and/or a monoethylenically unsaturated alkylated alkoxylate monomer;
an electrochemically active material and/or an electrically conductive agent; and
an aqueous medium,

pH-dependent rheology modifier comprises a hydrophobically modified alkali-swellable rheology modifier comprising constitutional units comprising the residue of:
2 to 70% by weight of [[the]] a monoethylenically unsaturated carboxylic acid;
20 to 80% by weight of [[the]] a C1 to C6 alkyl (meth)acrylate monomer; and
0.5 to 60% by weight of [[the]] a monoethylenically unsaturated alkyl alkoxylate monomer, based on the total weight of the hydrophobically modified alkali-swellable rheology modifier.

9. (Currently Amended)	An electrodepositable coating composition comprising:
a binder comprising a film-forming polymer comprising functional groups and a crosslinking agent comprising functional groups reactive with the functional groups of the film-forming polymer, wherein the film-forming polymer comprises a pH-dependent rheology modifier comprising the residue of a crosslinking monomer and/or a monoethylenically unsaturated alkylated alkoxylate monomer;
an electrochemically active material and/or an electrically conductive agent; and
an aqueous medium,
wherein the pH-dependent rheology modifier comprises an acid-swellable rheology modifier.  

24. (This claim is no longer withdrawn)

25-35. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claim as amended pertains to a coating composition for use in an electrodeposition capability. The arguments presented pertaining to slurry or hybrid compositions being obvious to modify electrodeposition are persuasive in light of the amendment presented above. The above amendment identifies a rheology modified binder within the composition to from a coating that has not been taught or obviated by the prior art. The combination of features pertaining to this composition for use to form a coating layer pertaining to the three different features is not taught or obviated. As argued by applicant on 10/07/2021, the criticality of controlling viscosity with the features presented in the binder material are not considered by the prior art of record. After further search and consideration in light of the amended claim language, the dependent claim features (as amended into independent form) were not taught or obviated by the prior art. The instant claims as amended properly define the scope of the invention of the binder and the resulting coating composition over the teachings of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723